                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                            CIVIL ACTION NO: 3:16-CV-00819


JUSTIN DRISKELL,

               Plaintiff,

                       vs.
                                                                       ORDER
SUMMIT CONTRACTING GROUP, INC.,

               Defendant.


       THIS MATTER is before the Court upon Defendant’s Unopposed Motion to Supplement

Record on Appeal (Doc. No. 102) and the Court, having considered the motion and the record, and

noting Plaintiff’s counsel’s consent, the undersigned will grant the motion.

       IT IS THEREFORE ORDERED that the Motion will be GRANTED. The Clerk of Court

is directed to supplement the record on appeal to the Fourth Circuit with the deposition transcripts

contained in Exhibit B of the Motion.

       IT IS SO ORDERED.

                                        Signed: October 23, 2018




                                                  1
     Case 3:16-cv-00819-FDW-DCK Document 104 Filed 10/23/18 Page 1 of 1
